Robin Cooksey, CSR, RMR, TCRR
                                   Official Court Reporter
                                     410th District Court
                                   301 N. Main, Rm. 200
                                     Conroe, TX 77301
                                                                               FILED IN
                                      (936) 538-8127                    9th COURT OF APPEALS
                                                                           BEAUMONT, TEXAS
                                   robin.cooksey@mctx.org
                                                                        1/5/2015 11:28:38 AM
-----------------------------------------------------------------------------------------------
                                                                          CAROL ANNE HARLEY
                                       January 5, 2015                          Clerk



Ms. Carol Anne Harley
Clerk, Ninth Court of Appeals
1001 Pearl St., Ste. 330
Beaumont, TX 77701


RE: Trial Case 12-05-05610-CR; State of Texas vs. Joe Eddie Alejandro


Dear Ms. Harley:


I need to request an extension in this case. I am finishing up another appeal and will
begin work on this one. There is also another reporter who took one day of this trial, and
I will need to get her volume coordinated with mine


I am attaching a list of the cases that I have been working on or are on appeal.


Please grant me this extension so that I may have time to complete the Reporter=s Record
in this case.


Thank you for your assistance in this regard.


Sincerely,


/s/ Robin Cooksey


Robin Cooksey, CSR, RMR, TCRR
 Date: January 2015


                            410TH DISTRICT COURT REPORTER=S
                                    APPELLATE CASE LOAD
                                   MONTHLY STATUS REPORT



CAUSE NO.       STYLE                 Trial Date      EST.      NO. PAGES                DUE DATE
                                                      NO        COMPLETED
                                                      PAGES

12-05-05610-    State vs. Joe Eddie    11-3-14 thru   500       I am currently           1-5-15
CR              Alejandro              11-5-14        pages     working on another
                                                                appeal, and there is
                                                                another reporter who
                                                                took the last day of
                                                                this trial on 11-6-14.

14-05-05425-    State vs. James        5-30-14 and    175       I have it roughdrafted   1-18-15
CR              Arthur Shane           8-20-14        pages     and exhibits copied.
                                                                Still need to finish
                                                                proofing and correct.

14-07-07549-    State vs. Steven       11-21-14       60        I have not yet started
CR              Dale Sandlin                          pages     work on it.




                                                      SUBMITTED BY:


                                                      /s/ Robin Cooksey


                                                      _________________________________
                                                      Robin Cooksey, CSR, RMR, TCRR
                                                      Official Court Reporter
                                                      410th District Court